Citation Nr: 0704251	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to 
June1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2000, the veteran testified at an appeal hearing 
before the undersigned Veterans Law Judge, via 
videoconference.  A transcript is of record.

The Board notes that, in March 2001, we remanded the 
veteran's claim to the RO for further development.  It was 
then returned to the Board, and remanded again in November 
2003.  In a March 2005 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran subsequently appealed this issue to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision and remand the 
veteran's claim for readjudication.  In a May 2006 Order, the 
Court granted the joint motion, vacated the Board's March 
2005 decision, and remanded this case to the Board for 
readjudication.  It is now appropriate for the Board to 
decide this claim.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

3.  The medical evidence of record is in relative equipoise 
as to whether the veteran's PTSD was caused, at least in 
part, by a verified stressor that occurred during the 
veteran's military service.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred, 
in part, as a result of an in-service stressor.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Given the fully favorable decision contained herein, the 
Board finds that discussion of the VCAA notice provided to 
the veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds that, given the favorable decision 
herein, the RO will address any applicable downstream issues 
when effectuating the award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A review of the claims file shows the veteran was diagnosed 
with PTSD as a result of his November 2001 and May 2004 VA 
examinations.  This satisfies the first element required for 
entitlement to service connection for PTSD.

With regard to establishing a stressor related to the 
veteran's PTSD, the Board notes that throughout the course of 
this appeal, and during his May 2000 Board hearing, the 
veteran detailed only one stressful experience that occurred 
during his military service.  He indicated that during his 
military service, his brother was also serving on active 
duty.  He detailed in a January 1999 written statement that 
his brother was severely injured in 1965 or 1966 in Vietnam.  
He was hospitalized at Walter Reed Military Hospital for one-
and-a-half years.  The veteran was not permitted leave to 
visit his brother, and was sent to England.  The veteran was 
able to see his brother for the first time 22 months after 
his brother was injured.  By that time, his brother was very 
ill, and was addicted to drugs given to him at the hospital.

The Board notes first that, because the veteran's claimed 
stressor does not involve combat service, there must be 
independent verification of this stressor.  An October 2001 
VA memorandum shows the RO verified that the veteran's 
brother had received a gunshot wound to the back in 1966 in 
Vietnam.  Therefore, the RO concluded, the alleged stressor 
was verified.  The RO added that his brother was thereafter 
service connected for the residuals of that wound, with two 
10 percent disability evaluations for the disabling 
manifestations.  The veteran's brother later died in 
September 1976.  Based upon this, the Board finds that the 
veteran's stressor, while not incurred during combat, has 
been verified.  The remaining question is whether such 
stressor is sufficient to support a diagnosis of PTSD.

With regard to whether there is a nexus between the veteran's 
current PTSD diagnosis and his in-service stressors, the 
Board refers to April 2000 and April 2001 private written 
medical statements, and November 2001 and May 2002 VA 
examination reports.

In an April 2000 written statement, C.T., M.D., indicated 
that the veteran had a very close relationship with his 
brother.  Dr. T believed that the inability of the veteran to 
visit his brother when he was injured created an enormous 
amount of rage in the veteran that caused a recurrence of his 
PTSD, which had its origins in his difficult childhood.

In an April 2001 written statement, J.C., M.D., indicated 
that the death of the veteran's brother exacerbated his PTSD, 
which had already been aggravated when he was refused leave 
to visit his brother.  Dr. C opined that, although the 
initial base layer of PTSD resulted from trauma in his 
formative years, experiences with the military added new 
layers and triggered exacerbation of symptomatology.

The November 2001 VA examiner opined that the veteran met the 
criteria for a PTSD diagnosis but that the origins of his 
trauma were not limited to the death of his brother.  That 
incident, his refusal of leave in service, and his childhood 
were all characterized as very traumatic to the veteran.

The May 2004 VA examiner opined that, although some of his 
symptoms were seen as attributable to specific incidents, 
including his brother's wounding, it nonetheless appeared 
that that incident was only one of the many stressful 
experiences that the veteran had to endure throughout his 
life.

In November 2006, a medical opinion from the Veterans Health 
Administration (VHA) was requested by the Board.  It was 
furnished in December 2006.  Having reviewed all the previous 
records, the reviewing physician opined first that the 
veteran's in-service stressor (i.e., learning of the wounding 
of his brother in combat and being unable to visit him in the 
hospital) satisfies the trauma criteria for a stressor as 
specified under the requirements of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994).  Second, the VHA reviewer opined 
that all three of the veteran's stressors, including his 
brother's death, his traumatic childhood, and his brother's 
in-service injury, had led to the veteran's diagnosis of 
PTSD.  The reviewer said it would be difficult to assign a 
percentage to each stressor.  The physician indicated that 
the death of the veteran's brother was likely the most 
contributing factor.  His traumatic childhood and the injury 
to his brother in service had also contributed to his PTSD.  
Therefore, the physician did not believe that the event in 
service was the sole stressor, but opined that it is at least 
as likely as not that this event contributed to the veteran's 
PTSD symptoms.

Based upon this evidence, the Board determines that service 
connection for PTSD is warranted.  Without finding error in 
the RO's previous denial of the claim, we find that the 
evidence is in relative equipoise as to whether the veteran's 
in-service stressor contributed to his PTSD.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  Although we find that two other 
stressors also led to this diagnosis, it has been shown that 
no physician has been able to assign a percentage of 
causation to each stressor.  Therefore, since at least one of 
the verified stressors occurred in service, the Board finds 
that, with the exercise of our discretion under the 
reasonable-doubt/benefit-of-the-doubt doctrine, service 
connection is warranted for PTSD.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


